       Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 1 of 12                    FILED
                                                                                  2019 Jul-30 PM 06:43
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JILL KILEY, MARCUS PAYNE, )
BRITTNEY RELLIFORD,       )
BABATUNDE OLASEINDE, and  )                          CIVIL ACTION NO.
ROBERT FARLEY, individually
                          )
and on behalf of all others similarly
                          )                          2:17-cv-01756-RDP
situated,                 )
                          )
        Plaintiff,        )
                          )
    vs.
                          )
MEDFIRST CONSULTING       )
HEALTHCARE STAFFING, LLC, )
                          )
        Defendant.        )
                          )
                          )
                          )
                          )
                          )

               DEFENDANT’S RESPONSE TO PLAINTIFFS’
                  MOTION TO AMEND COMPLAINT

      Defendant MedFirst Consulting Healthcare Staffing, LLC (“MedFirst”)
hereby responds to Plaintiffs’ Motion to Amend Complaint (ECF No. 204;
“Plaintiff’s Motion”).
I.    Introduction
      Plaintiffs’ request to add Mr. Brian Smith as a defendant bears no connection
to any recent development in this matter. From an early stage in the case, Plaintiffs
have fully understood Mr. Smith’s role with MedFirst and his involvement in the
alleged misclassification at the heart of this case. MedFirst has also repeatedly
        Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 2 of 12




reminded Plaintiffs, throughout this litigation, that MedFirst itself is a particularly
small fish in the “go-live” industry, with an exceedingly lean operation and limited
financial resources, and that it simply cannot afford to meet the lofty settlement
expectations of Plaintiffs.       The only new development was MedFirst’s recent
willingness to attend a mediation in August. That event, however – and MedFirst’s
subsequent realization that Plaintiffs still expect far more out of settlement than
MedFirst can possibly provide (or that the merits warrant) – cannot possibly explain
or otherwise justify the extraordinary delay in Plaintiffs’ attempt to add Mr. Smith
as a defendant. Based on Plaintiffs’ undue delay and the absence of good cause for
amendment, Plaintiffs’ Motion should be denied pursuant to Federal Rule of Civil
Procedure 15(a) and 16(b).
II.    Facts
       From the earliest communications between counsel and appearances before
this Court – dating back to January 2018 – defense counsel has consistently
explained that MedFirst is a small player in the industry with minimal resources.
See Declaration of John A. Berg (“Berg Dec.”), ¶ 2. Further, each time counsel for
Plaintiffs raised Plaintiffs’ desire to settle (and Plaintiffs have broached the topic
intermittently throughout the case), defense counsel advised that Plaintiffs’
settlement expectations exceed MedFirst’s means. See Berg Dec., ¶ 3.1 Even
MedFirst’s filings with the Court reflect MedFirst’s limited financial resources. For
example, when MedFirst summarized the status of on-going issues in discovery on
March 26, 2019, MedFirst reminded Plaintiffs that it “can hardly afford to defend
itself, let alone depose every opt-in.” See ECF No. 178 (Joint Status Report). And,

1
  In addition to direct communications with defense counsel, Plaintiffs’ counsel understood from
their settlement with MedFirst’s largest client (Leidos) in December 2018 – requiring the
conversion of Leidos’ contractors to employees, and excluding MedFirst Consultants from the
Settlement Class – that MedFirst faced a drastic decline in business. See Berg Dec., ¶ 4, Ex. A, ¶¶
16(y) and 43 (ECF No. 132-2; Case No. 1:17-cv-03237-RLM-DLP; S.D. Ind.).

                                               -2-
       Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 3 of 12




when Mr. Matthew Stiles withdrew his appearance on April 1, 2019, Mr. Stiles
explained that he was doing so, in part, to “reduce[] costs to Defendant.” See ECF
No. 179 (Motion to Withdraw).
      At the same time, Plaintiffs have also understood Mr. Smith’s position with
MedFirst, including his role as a signatory to the Independent Contractor
Agreements in question, from the very beginning of this dispute. See ECF No. 1,
attachment 1-3 (02/23/17 Summons containing Mr. Smith’s home address); ECF
No. 20, p. 1 (05/02/17 Affidavit of Service Summons reflecting service of process
on Mr. Smith’s home address); ECF No. 43 (08/08/17 Declaration of Brian Smith
attaching Independent Contractor Agreements signed by him); see also Plaintiffs’
Motion, p. 2 (“[Smith] countersigned all the independent contractor agreements with
Plaintiffs and opt-ins”), p. 4 (“Mr. Smith’s home is in fact the location of MedFirst’s
corporate headquarters.”). If there was any confusion, MedFirst cleared it up nearly
a year ago – back on August 22, 2018 – when MedFirst responded to Plaintiff’s First
Set of Interrogatories asking MedFirst to “identify all individuals involved in the
decision, policy or practice to classify Consultants as independent contractors or
otherwise deny payment for overtime.” See Berg Dec., ¶ 5, Ex. B, p. 3, No. 5. In
response, MedFirst confirmed that “Brian Smith, MedFirst President and CEO,
made the classification decision.” Id.
      Yet, when Plaintiffs first amended their Complaint on January 5, 2018,
Plaintiffs chose not to name Mr. Smith as a defendant. See ECF No. 95 (First
Amended Complaint). Then, when the court-ordered deadline for the amendment
of pleadings passed on August 31, 2018, Plaintiff failed to name Mr. Smith. See
ECF No. 138 (Preliminary Scheduling Order), p. 2; see also ECF No. 164
(Scheduling Order). And, when Plaintiffs filed their third complaint on September
12, 2018, Plaintiffs still omitted Mr. Smith as a defendant. See ECF No. 148 (Second
Amended Complaint).

                                         -3-
       Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 4 of 12




III.   Analysis
       Plaintiffs rely exclusively on Federal Rule of Civil Procedure 15(a), and
suggest that Rule 15’s standard “circumscribes” the Court’s discretion to deny
amendment. See ECF No. 204, p. 3. Plaintiffs’ reliance is misplaced, and their
suggestion is mistaken. “When a party seeks leave to amend his complaint after the
deadline set forth in a scheduling order, … the party must [first] demonstrate “good
cause” [under Federal rule of Civil Procedure 16(b)] for why leave to amend the
complaint should be granted.” Girard v. Aztec RV Resort, Inc., No. 10-62298-CIV,
2011 WL 7962612, at *2–3 (S.D. Fla. Oct. 4, 2011) (internal citations omitted);
Lucas v. USAA Cas. Ins. Co., 716 F. App'x 866, 870–71 (11th Cir. 2017) (“When a
party seeks leave to amend after the scheduling order’s deadline, she must first
demonstrate good cause under Rule 16(b) before we will consider whether
amendment is proper under Rule 15(a).”); Vazquez v. LCM Inv. Grp., Inc., No.
6:05CV59-ORL-28DAB, 2006 WL 4835922, at *2–3 (M.D. Fla. Aug. 24, 2006)
(“[t]o consider Rule 15(a) without regard to Rule 16(b) ... would render scheduling
orders meaningless and effectively would read Rule 16(b) and its good cause
requirement out of the Federal Rules of Civil Procedure.”).
       Compared to Rule 15(a), Rule 16(b) imposes a “more stringent” standard for
Plaintiffs and affords the court full discretion irrespective of prejudice to Defendant:
       Good cause exists [for amendment] when evidence supporting the
       proposed amendment would not have been discovered in the exercise
       of reasonable diligence until after the amendment deadline passed.
       Further, even if the opposing party would not be prejudiced by the
       modification of a scheduling order, good cause is not shown if the
       amendment could have been timely made. In this regard, a court's
       evaluation of good cause under Rule 16 is more stringent than its
       inquiry into the appropriateness of an amendment under Rule 15.
       Accordingly, the likelihood of obtaining permission to amend
       diminishes drastically after the court enters a scheduling order with
       deadlines for amendments that have expired.




                                          -4-
        Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 5 of 12




Girard, 2011 WL 7962612, at *2–3 (denying amendment where plaintiffs failed to
establish “good cause” for belatedly filing the motion based on facts that should have
been known by plaintiffs earlier in the litigation) (internal citations and quotations
omitted).
       In short, Plaintiffs bear the significant burden of “demonstrat[ing] that the
scheduling order deadline [of August 31, 2018] could not have been met “‘despite
the diligence of [Plaintiffs] seeking the extension.’” Vazquez v. LCM Inv. Grp., Inc.,
No. 6:05CV59-ORL-28DAB, 2006 WL 4835922, at *2–3 (M.D. Fla. Aug. 24,
2006); Lucas v. USAA Cas. Ins. Co., 716 F. App'x 866, 870–71 (11th Cir. 2017)
(Rule 16(b) “precludes modification unless the schedule cannot be met despite the
diligence of the party seeking the extension”; finding no good cause where plaintiff
failed to exercise diligence in curing deficiencies) (internal citations and quotation
marks omitted); see also Breland v. Levada EF Five, LLC, No. CV 14-158-CG-C,
2015 WL 13015999, at *2–4 (S.D. Ala. Sept. 30, 2015) (“The burden of establishing
good cause / diligence rests squarely on the party seeking relief from the scheduling
order.”).2
       “If a motion for leave to amend survives scrutiny under Rule 16, the Court
may consider whether amendment is proper under Rule 15(a).” Girard, 2011 WL
7962612, at *2–3. Although “[l]eave to amend shall be freely given when justice so
requires,” a motion to amend may be denied under Rule 15(a) on “numerous
grounds” such as “undue delay, undue prejudice to the defendants, and futility of the
amendment.” Gulf Coast Visuals Mgmt. Co., LLC v. Wedelstedt, No. 2:17-CV-121-
TMP, 2018 WL 1244497, at *3–4 (N.D. Ala. Mar. 9, 2018); Moore v. McNeil, No.

2
  Courts also retain “sound discretion” under Federal Rule of Civil Procedure 20(a) where, as here,
a plaintiff attempts to add a new party. See Advisor's Capital Investments, Inc. v. Cumberland
Cas. & Sur. Co., No. 8:05CV404T23MAP, 2007 WL 1521616, at *1 (M.D. Fla. May 24, 2007)
(denying amendment days after unsuccessful mediation based on failure to explain why the
proposed new defendants were not added when plaintiffs previously amended their pleading).

                                               -5-
       Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 6 of 12




09-22754-CIV, 2011 WL 7145754, at *2 (S.D. Fla. Aug. 10, 2011), report and
recommendation adopted, No. 09-22754-CIV, 2012 WL 370318 (S.D. Fla. Feb. 3,
2012) (“Courts can refuse to allow an amendment to a complaint where there has
been undue delay, dilatory motive or repeated failure to cure.”).
      On the issue of undue delay, courts consider “the amount of time and
opportunities the movant has had to seek leave to amend, whether the proposed
amendment is such that [it] could have been added shortly after the complaint was
filed, whether allowance of the proposed amendment would ... [require] additional
discovery, [and] whether the movant has attempted to justify any delay …”
Maestas-Kaufman v. Hannah, No. 714CV02258AKKSGC, 2016 WL 5349692, at
*2 (N.D. Ala. Sept. 26, 2016). To be sure, “[w]hen a plaintiff seeks to amend his
complaint a year or more after the initiation of the action, courts in [the 11th] Circuit
regularly find undue delay … [and], when a plaintiff fails to state a reason for failing
to amend earlier, such as newly discovered facts, a change in law, or other mitigating
circumstances, denying the motion to amend is especially proper.” Marchelletta v.
Bergstrom, No. 1:14-CV-02923-ELR, 2017 WL 5505301, at *1–2 (N.D. Ga. Feb.
15, 2017), aff'd, 752 F. App'x 724 (11th Cir. 2018) (internal citations omitted).
      A.     Plaintiff’s Clearly Fail to Establish Good Cause and Due
             Diligence under Rule 16(b).
      Plaintiffs do not even attempt to demonstrate good cause under Rule 16(b).
This, alone, is fatal to their Motion. See Anderson v. Bd. of Sch. Comm'rs of Mobile
Cty., Ala., 78 F. Supp. 2d 1266, 1268–69 (S.D. Ala. 1999) (denying amendment filed
after scheduling order deadline where plaintiff failed to address Rule 16). Even if
Plaintiffs made their best case for “good cause,” no such cause exists.
      Under Rule 16(b), courts evaluate such factors as whether “1) the plaintiff
failed to ascertain facts prior to filing the complaint and to acquire information
during the discovery period; 2) the information supporting the proposed amendment

                                          -6-
       Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 7 of 12




was available to the plaintiff; and 3) even after acquiring the information, the
plaintiff delayed in asking for amendment.” Vazquez v. LCM Inv. Grp., Inc., No.
6:05CV59-ORL-28DAB, 2006 WL 4835922, at *2–3 (M.D. Fla. Aug. 24, 2006). In
this case, all of these factors favor denial of Plaintiffs’ Motion. Well in advance of
this Motion, Plaintiffs understood that MedFirst faced limited financial resources
and that “Brian Smith, MedFirst President and CEO, made the [contested]
classification decision.” Supra, Section II. Yet, Plaintiffs made no attempt to add
Mr. Smith as a defendant at that point, or any other, including when they amended
their pleading a second time on September 12, 2018. Id.
      Where, as here, a motion to amend rests on stale information, and without any
showing of diligence, courts have not hesitated to deny amendment. See, e.g.,
Caudle v. Goodyear Tire & Rubber Co., No. 2:08-CV-01664-HGD, 2009 WL
10704133, at *2 (N.D. Ala. Mar. 13, 2009) (“[I]t was not an abuse of discretion to
deny a motion to amend filed after the scheduling order deadline, where the
information supporting the amendment was available to the plaintiff even before she
filed suit.”); Anderson, 78 F. Supp. 2d at 1268–69 (denying amendment where
“plaintiffs neither cite Rule 16(b) in their motions nor offer any good cause for filing
their proposed amendments after the scheduling order deadline”); Blake v.
Batmasian, No. 15-81222-CIV, 2016 WL 7447253, at *2–3 (S.D. Fla. Sept. 15,
2016) (denying amendment under Rule 16 where plaintiff waited to move to add
parties until after conditional certification was pending, without exercising
diligence, and could not meet Rule 20 requirements for joinder of additional parties);
Vazquez v. LCM Inv. Grp., Inc., No. 6:05CV59-ORL-28DAB, 2006 WL 4835922,
at *2–3 (M.D. Fla. Aug. 24, 2006) (denying amendment under Rule 16 where
plaintiffs failed to show good cause or diligence because they knew other opt-ins
existed at time initial complaint filed and could have added as plaintiffs prior to
deadline); Thompson v. 1715 Northside Drive, Inc., No. 1:14-CV-00390-RWS, 2015

                                          -7-
       Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 8 of 12




WL 1819869, at *3 (N.D. Ga. Apr. 22, 2015) (denying amendment to add defendants
after conditional certification and after scheduling order deadline passed as plaintiff
could not meet Rule 16(b) standard because plaintiff was aware of defendants prior
to the scheduling order deadline).
      B.     Plaintiffs’ Undue Delay Also Warrants Denial of Amendment
             under Rule 15(a).
      Even if Plaintiffs satisfy Rule 16(b), Plaintiffs’ Motion should be denied under
Rule 15(a) given the amount of time that has passed with Plaintiffs possessing full
knowledge of the relevant facts and circumstances. Indeed, the courts of the 11th
Circuit have repeatedly denied amendment under similar circumstances. See, e.g.,
Moody v. Shoultes, No. 5:15-CV-325(MTT), 2017 WL 2656023, at *2 (M.D. Ga.
June 20, 2017) (denying amendment for undue delay as plaintiff failed to justify ten-
month delay in filing motion and, in the alternative, finding futility of amendment);
Carruthers v. BSA Advert., Inc., 357 F.3d 1213, 1218 (11th Cir. 2004) (finding
district court properly denied amendment based on undue delay where plaintiff filed
motion six months after amendment deadline and offered no explanation for
tardiness); Wright v. Chatman, No. 516CV00490TESMSH, 2019 WL 1510339, at
*2 (M.D. Ga. Mar. 11, 2019), report and recommendation adopted, No.
516CV00490TESMSH, 2019 WL 1510326 (M.D. Ga. Apr. 5, 2019) (denying
amendment where plaintiff acted with undue delay in moving to amend over a year
after filing the first amended complaint and almost two years since filing the initial
complaint, as plaintiff failed to demonstrate that he was unaware of the proposed
new defendants at the time he filed the original or first amended complaint and failed
to provide an explanation for not acting sooner); Senger Bros. Nursery, Inc. v. E.I.
Dupont de Nemours & Co., 184 F.R.D. 674, 679 (M.D. Fla. 1999) (denying
amendment based, in part, on undue delay where plaintiff had learned no new facts
or information to support proposed amendment); Moore v. McNeil, No. 09-22754-

                                         -8-
          Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 9 of 12




CIV, 2011 WL 7145754, at *2 (S.D. Fla. Aug. 10, 2011), report and
recommendation adopted, No. 09-22754-CIV, 2012 WL 370318 (S.D. Fla. Feb. 3,
2012) (denying amendment after multiple opportunities to amend because plaintiff
should have been aware of the proposed new defendants when the complaint was
filed); Tampa Bay Water v. HDR Eng'g, Inc., 731 F.3d 1171, 1186 (11th Cir. 2013),
overruled on other grounds by CSX Transp., Inc. v. Gen. Mills, Inc., 846 F.3d 1333,
1340 (11th Cir. 2017) (affirming denial of amendment to add new claims as plaintiff
knew the relevant facts before filing initial complaint; “[a] district court may find
undue delay when the movant knew of facts supporting the new claim long before
the movant requested leave to amend, and amendment would further delay the
proceedings.”); see also Moore v. Performance Pressure, Pumping Servs., LLC, No.
5:15-CV-346, 2016 WL 11547154, at *2 (W.D. Tex. Mar. 7, 2016) (denying
amendment adding individual defendants despite the fact that plaintiff believed
corporate defendants may become insolvent because conditional certification had
been granted and amendment would cause undue delay without explanation, as
plaintiffs previously knew of the proposed individual defendants).
      C.       The Requested Amendment Unduly Prejudices Mr. Smith.
      While Plaintiffs’ motion fails for independent reasons described above, the
requested amendment also impinges on Mr. Smith’s right to defend himself in this
case. In the 21 months that this case has been pending in this Court, Mr. Smith’s
individual interests have not been represented. For example, the Court granted
conditional certification without Mr. Smith having any opportunity to individually
participate, in light of his own alleged liability – by staying the motion pending
certification-specific discovery, defending the motion on other grounds, or any other
action.




                                        -9-
      Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 10 of 12



      Where, as here, the new party’s rights are impinged in such a manner, courts

either deny amendment or grant it conditionally – with a new schedule or other

measures neutralizing prejudice. See Reese v. Herbert, 527 F.3d 1253, 1263–64

(11th Cir. 2008) (affirming the denial of motion to amend “because … granting [it]

would have caused the defendants undue prejudice, as they would not have been able

to conduct further discovery”); Rolle v. Branch Banking & Tr. Co., No. 13-60976-

CIV, 2014 WL 11638588, at *8 (S.D. Fla. May 28, 2014) (“reliev[ing prejudice] by

an extension of the pretrial deadlines”). Here, however, conditional certification and

the collective proceedings that followed cannot easily be reversed. This alone

constitutes undue prejudice. See, e.g., Bass v. PJCOMN Acquisition Corp., No. 09-

CV-01614-REB-MEH, 2011 WL 1322020, at *7 (D. Colo. Apr. 5, 2011), report and

recommendation adopted, No. 09-CV-01614-REB-MEH, 2011 WL 2149873 (D.

Colo. June 1, 2011) (denying amendment after conditional certification based on

undue delay and prejudice); Ford v. Townsends of Arkansas, Inc., No. 4:08-CV-

00509-BSM, 2009 WL 10676832, at *2–3 (E.D. Ark. Oct. 21, 2009) (denying third

amendment to add additional parties after motion for conditional certification had

been filed because it would be prejudicial to have to re-open class discovery and

cause additional delay).




                                        -10-
      Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 11 of 12




IV.   Conclusion
      Plaintiffs’ Motion should be denied for the three independent reasons, any one
of which is sufficient to bar amendment. First, Plaintiffs fail to carry their burden of
demonstrating good cause and due diligence under Rule 16(b). Second, even if
Plaintiffs satisfy Rule 16(b)’s stringent standard, Plaintiffs’ undue delay requires the
denial of the Motion under Rule 15(a). Lastly, the threat of prejudice to Mr. Smith’s
individual interests further warrants the continuation of the status quo on his status
as a non-party.
      For these reasons, and those described above, Defendant MedFirst Consulting
Healthcare Staffing, LLC respectfully requests an order (1) denying Plaintiffs’
Motion, and (2) lifting the stay to permit the case to proceed as pled.

Respectfully submitted this 30th day of July, 2019.

                                             /s/ John A. Berg
                                             John A. Berg 120018
                                             jberg@littler.com
                                             Littler Mendelson, P.C.
                                             121 SW Morrison
                                             Suite 900
                                             Portland, OR 97204
                                             Telephone: 503.221.0309
                                             Facsimile: 503.242.2457

                                             Stacey T. Bradford ASB-6523-U84S
                                             Attorneys for Defendant
                                             Littler Mendelson, P.C.
                                             420 20th Street North, Suite 2300
                                             Birmingham, AL 35203
                                             205.421.4700
                                             sbradford@littler.com

                                             Attorneys for Defendant


                                         -11-
        Case 2:17-cv-01756-RDP Document 205 Filed 07/30/19 Page 12 of 12




                                   CERTIFICATE OF SERVICE
        I hereby certify that on July 30, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of
such filing to counsel for Plaintiffs.
                                                   /s/ Laura M. Lucero
FIRMWIDE:165771261.1 095258.1001




                                            -12-
